Citation Nr: 0216922	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for basal cell 
carcinoma/actinic keratoses.

5.  Entitlement to service connection for a dental disorder, 
for the purposes of both compensation and VA outpatient 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  
That decision denied service connection for a low back 
disorder, a left shoulder disorder, a bilateral knee 
disorder, basal cell carcinoma/actinic keratoses and a 
dental disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  There is no medical evidence of record showing that 
arthritis of the lumbar spine, left shoulder, and both knees 
and basal cell carcinoma/actinic keratoses had their onset 
in or are otherwise etiologically related to active military 
service.

3.  Arthritis of the lumbar spine, left shoulder and both 
knees and basal cell carcinoma were not diagnosed until many 
years after separation from service.

4.  There is no indication, nor does the veteran contend, 
that he sought service connection for a dental condition in 
a timely manner after separation from service.

5.  There is no medical evidence of a dental condition due 
to a combat wound or other in-service trauma.

6.  The veteran was not a prisoner of war during service and 
there is no evidence that he has a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the lumbar spine be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1999 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A left shoulder disorder was not incurred in or 
aggravated by service, nor may arthritis of the left 
shoulder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1999 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may arthritis of both knees be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1999 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

4.  Basal cell carcinoma/actinic keratoses was not incurred 
in or aggravated by service, nor may basal cell carcinoma be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1999 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

5.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1721 (West 1999 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.381, 4.149, 4.150, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The communications provided the veteran an explanation of 
what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

As for obtaining pertinent evidence in compliance with the 
duty to assist, the RO attempted to acquire the veteran's 
service medical records, but the RO was informed that any 
service records may have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Even 
prior to the VCAA's enactment, the United States Court of 
Appeals for Veterans Claims (Court) had held that in cases 
where the veteran's service medical records were 
unavailable, through no fault of the veteran, there was a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This heightened duty to assist included the 
obligation to search for alternate methods of proving 
service connection.  When service medical records were shown 
to be unavailable, the RO sought to obtain any alternate 
service records.  Unfortunately, none were available.

Additionally, the RO contacted the veteran seeking 
information regarding any viable post-service sources of 
treatment, both private and VA.  The veteran did not respond 
to the RO's request for such information.  The veteran has 
not indicated any other pertinent evidence that is not of 
record.  Moreover, for the reasons stated below, the Board 
concludes that a medical examination or opinion is not 
reasonable based upon the facts of this case.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  Consequently, the claims need not be referred to 
the veteran or his representative for further argument, as 
the Board's consideration of the new regulations in the 
first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992).

II.  Factual Background

NPRC informed the RO that the veteran's service medical 
records may have been destroyed in a fire in 1973.

VA reports of hospitalization indicated that the veteran was 
hospitalized for cancer of the face and neck in January 1978 
and an excision of a nasal lesion in January 1977.  He was 
hospitalized for epitheliomata in December 1978 and February 
1980.  He was hospitalized for basal cell carcinoma of the 
ear in March 1980 and March 1984.  The reports of 
hospitalization referred only to the dates of 
hospitalization and diagnoses.  No references to treatment 
medical history were contained in the reports.

An August 1999 VA treatment note indicated that the veteran 
was seen for suture removal of a lesion that was removed 
from his lower lip.  The treatment note indicated that the 
excisional biopsy demonstrated actinic cheilitis/keratosis.  
The treatment note also stated that the veteran had multiple 
skin cancers removed in the past and currently had multiple 
actinic keratoses on the face, back, neck, arms and hands.  
The physician noted that the veteran was not being monitored 
by a primary care provider for his skin condition.

A January 2000 VA treatment note indicated a history of 
arthritis.  There was no indication in the treatment note as 
to which areas of the body were diagnosed as being 
arthritic.

A February 2000 VA treatment note indicated that the veteran 
was seen for multiple problems including a history of basal 
cell carcinomas and actinic keratoses.  On examination he 
continued to have multiple actinic keratoses.  He was 
diagnosed with a history of basal cell carcinomas, without 
obvious recurrence and multiple actinic keratoses.

A November 2000 VA treatment indicated that the veteran was 
seen for a consult.  The note indicated that the veteran was 
not eligible for dental care through the VA dental service 
and stated that the veteran would be referred to a private 
dentist for evaluation for dentures.

A December 2000 VA treatment note indicated that the veteran 
continued to seek treatment for numerous actinic keratoses 
on his face and forearms.

A January 2001 VA treatment note indicated that the veteran 
sought treatment at the pain clinic for pain in his neck and 
shoulder.  The physician noted that the veteran had been in 
a car accident in September, where he was hit from behind.  
The note indicated that this aggravated a pre-existing 
problem in the neck and shoulder region.  The physician 
diagnosed end-stage osteoarthritis of the knees.  The 
physician also indicated that the veteran had end-stage 
problems with the shoulder and neck.  Whether the veteran 
sought treatment for the left or right shoulder was not 
specified.

A June 2001 VA examination was conducted for the purpose of 
determining the veteran's eligibility for a nonservice 
connected permanent and total disability evaluation and 
special monthly pension based on the need for aid and 
attendance.  The examiner diagnosed the veteran with 
degenerative arthritis of the left shoulder, both knees and 
lumbar spine.

A nonservice connected permanent and total disability 
evaluation and special monthly pension based on the need for 
aid and attendance were granted by rating action in June 
2001.


III.  Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If the veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis or cancer is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service Connection for Dental Disabilities

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Each missing or defective tooth and each disease of the 
investing tissues will be considered separately in 
determining service-connection.  A separate rating is 
required for dental trauma, even if service-connection has 
been granted for numerous teeth.  38 C.F.R. § 3.381(b).

In determining service-connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of 
a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) 
Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or 
more after such a tooth was filled will be service-
connected.  (4)  Teeth noted at entry as carious but 
restorable on entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5)  Teeth noted at entry as non-
restorable will not be service-connected regardless of 
treatment during service.  (6)  Teeth noted as missing at 
entry will not be service-connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility).  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time 
limitation for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or 
air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, 
(D) VA dental examination is completed within six months 
after discharge or release, unless delayed through no fault 
of the veteran. (ii) Those veterans discharged from their 
final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of 
their final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existences at the time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after discharge or 
release.  (C) VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  Class IIR (Retroactive).  Any veteran who made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth 
which were lost during any period of service prior to 
his/her last period of service may be authorized such 
previously denied benefits under the following conditions:  
(1) Application for such retroactive benefits is made within 
one year of April 5, 1983.  (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the 
claim.  All Class IIR (Retroactive) treatment authorized 
will be completed on a fee basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities 
are rated as 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 1991); Smith v. West, 11 Vet. App. 
134 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Low Back, Left Shoulder and Bilateral Knee Disorders and
Basal Cell Carcinoma/Actinic Keratoses

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of 
degenerative arthritis of the lumbar spine, left shoulder 
and bilateral knees, and actinic keratoses.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (the law limits entitlement to service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

The question of whether the veteran's current diagnoses had 
their onset in, or are otherwise related to, active service 
involves a determination as to whether there is competent 
medical evidence of record having a bearing as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the veteran's current 
diagnoses are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that there are no indications in the record 
that there are any additional medical records relating to 
the veteran's currently diagnosed disabilities that are at 
issue on appeal.  The earliest evidence of skin lesions, 
shown in 1977, contains no documentation as to the date of 
onset or causation.  Likewise, the earliest indication of 
treatment for a history of arthritis was in January 2000, 
many years after the veteran's separation from service.  The 
available records note only the history provided by the 
veteran and contain no findings to link the current 
disorders (shown many years after service discharge) to any 
incident in military service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  Thus, there is no competent 
medical evidence of record of a link between post-service 
diagnoses of arthritis of the lumbar spine, left shoulder 
and bilateral knees, as well as basal cell carcinoma/actinic 
keratoses, to the veteran's period of active service many 
years earlier.

For the reasons stated above, the Board concludes that there 
is no medical nexus shown between the veteran's active 
service and these current diagnoses.  Therefore, the 
preponderance of the evidence is against the claims for 
service connection for a low back disorder, a left shoulder 
disorder, a bilateral knee disorder and basal cell 
carcinoma/actinic keratoses on either a direct incurrence or 
a presumptive basis.  It is also the judgment of the Board 
that the VA's expanded duty to assist under the VCAA does 
not warrant additional development for an examination having 
the purpose of obtaining an opinion as to the etiology of 
the disorders at issue, given the factual circumstances 
presented in this case.  Inasmuch as there is no competent 
medical evidence that suggests that the veteran has a 
current diagnosis that may be associated with his period of 
active service, either directly or presumptively, 
development for an examination is not warranted.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2002).

Dental Disorder

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Thus, in the current case, adjudication of the veteran's 
claim for service connection for a dental disorder must also 
include consideration of service connection for this 
disorder for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) [holding that the Board is required to 
consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

After reviewing the claims file, the Board finds that the 
veteran has not presented any competent evidence that he has 
a dental disorder for which service connected compensation 
may be granted.  The only evidence of record regarding a 
dental disorder is a November 2000 VA treatment note 
indicating that the veteran was referred to a private 
dentist for evaluation for dentures.  This treatment note 
does not indicate that the veteran has missing teeth that 
may not be replaced by prosthodontics, which would restore 
the masticating function of natural dentitis.  As noted 
above, treatable carious teeth and replaceable missing teeth 
are not considered to be disabling conditions for 
compensation purposes.  See Simington v. West, 11 Vet. App. 
41, 44 (1998) holding that when an appellant's lost teeth 
are replaceable missing teeth the only issue is whether 
service connection for treatment purposes may be granted.  
The Board also notes that there is no indication that any 
missing teeth resulted from damage to either of his jaws.  
There is also no evidence that he had gum or periodontal 
disease during service.  Moreover, periodontal disease is 
not considered to be a disorder for which compensation may 
be paid.  Accordingly, the Board concludes that the claim 
for disability compensation for a dental disorder must be 
denied.

The Board concludes that the criteria for service connection 
for a dental disorder, for the purposes of entitlement to VA 
outpatient dental treatment have not been met.  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

The veteran does not allege, nor does the evidence suggest, 
that he meets any of the categories of eligibility under 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 such as would 
entitle him to outpatient dental treatment.  The evidence 
does not show that he has an adjudicated service-connected 
compensable dental condition.  See 38 C.F.R. § 17.161(a).  
The veteran was discharged in May 1943 and did not file an 
application for treatment until November 1999, which was not 
within one year of discharge.  See 38 C.F.R. § 17.161(b).  
There is no evidence of record indicating that the veteran's 
current dental disorder is a result of combat wounds or 
other service trauma.  See 38 C.F.R. § 17.161(c).  There is 
no evidence of record, nor does the veteran contend that he 
was a prisoner of war.  See 38 C.F.R. § 17.161(d)(e).  The 
veteran is not service connected for any other disability, 
nor is he a Chapter 31 vocational rehabilitation trainee.  
See 38 C.F.R. § 17.161(g)(h)(i).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental condition, including for the 
purposes of obtaining VA dental treatment.

ORDER

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for basal cell carcinoma/actinic 
keratoses is denied.

Service connection for a dental disorder for the purposes of 
both compensation and VA outpatient treatment is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

